Exhibit 10.6

 

FORM OF

LOCK-UP AGREEMENT

 

[       ], 2018

 

Hennessy Capital Acquisition Corp. III

3500 Sunrise Highway

Suite 200, Building 200

Great River, New York 11739

 

Ladies and Gentlemen:

 

This letter agreement (this “Agreement”) relates to a Purchase Agreement entered
into as of June 25, 2018 (“Purchase Agreement”) by and between Hennessy Capital
Acquisition Corp. III, a Delaware corporation (“Purchaser”), and JFL-NRC-SES
Partners, LLC, a Delaware limited liability company. Capitalized terms used and
not otherwise defined herein are defined in the Purchase Agreement and shall
have the meanings given to such terms in the Purchase Agreement.

 

1.  In order to induce all parties to consummate the transactions contemplated
by the Purchase Agreement, the undersigned hereby agrees that, from the date
hereof until the earliest of: (a) the 180th day after the Closing Date, (b) the
date following the completion of the transactions contemplated by the Purchase
Agreement on which Purchaser completes a liquidation, merger, stock exchange or
other similar transaction that results in all of Purchaser’s stockholders having
the right to exchange their shares of Purchaser Common Stock for cash,
securities or other property and (c) the Alternative Lock-up Termination Date
(as defined in the Exchange and Forfeiture Agreement) (the period between the
Closing Date and the earliest of clauses (a), (b) and (c), the “Lock-Up
Period”), the undersigned will not: (i) sell, offer to sell, contract or agree
to sell, hypothecate, pledge, grant any option to purchase or otherwise dispose
of or agree to dispose of, directly or indirectly, or establish or increase a
put equivalent position or liquidate or decrease a call equivalent position
within the meaning of Section 16 of the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Securities and Exchange Commission
promulgated thereunder (the “Exchange Act”), with respect to the shares of
Purchaser Common Stock received as Purchase Price Common Stock pursuant to the
Purchase Agreement (such shares, collectively, the “Lock-up Shares”), (ii) enter
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of any of the Lock-up
Shares, in cash or otherwise, or (iii) publicly announce any intention to effect
any transaction specified in clause (i) or (ii).

 

2.  The undersigned hereby authorizes Purchaser during the Lock-Up Period to
cause its transfer agent for the Lock-up Shares to decline to transfer, and to
note stop transfer restrictions on the stock register and other records relating
to, Lock-up Shares for which the undersigned is the record holder and, in the
case of Lock-up Shares for which the undersigned is the beneficial but not the
record holder, agrees during the Lock-Up Period to cause the record holder to
cause the relevant transfer agent to decline to transfer, and to note stop
transfer restrictions on the stock register and other records relating to, such
Lock-up Shares, if such transfer would constitute a violation or breach of this
Agreement.

 







 

3.  Notwithstanding the foregoing, the undersigned may sell or otherwise
transfer Lock-up Shares during the undersigned’s lifetime or on death (or, if
the undersigned is not a natural person, during its existence) (i) if the
undersigned is not a natural person, to its direct or indirect equity holders or
to any of its other Affiliates, (ii) to the immediate family members (including
spouses, significant others, lineal descendants, brothers and sisters) of the
undersigned, (iii) to a family trust, foundation or partnership established for
the exclusive benefit of the undersigned, its equity holders or any of their
respective immediate family members, or (iv) to a charitable foundation
controlled by the undersigned, its equityholders or any of their respective
immediate family members; provided, however, that in each such case, any such
sale or transfer shall be conditioned upon entry by such transferees into a
written agreement, addressed to Purchaser, agreeing to be bound by these
transfer restrictions and the other terms and conditions of this Agreement.

  

4.  The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Agreement and that this Agreement
constitutes the legal, valid and binding obligation of the undersigned,
enforceable in accordance with its terms. Upon request, the undersigned will
execute any additional documents necessary in connection with enforcement
hereof. Any obligations of the undersigned shall be binding upon the successors
and assigns of the undersigned from the date first above written.

 

5.  This Agreement constitutes the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof. This Agreement may not be changed, amended, modified or waived (other
than to correct a typographical error) as to any particular provision, except by
a written instrument executed by all parties hereto.

 

6.  No party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. This Agreement shall be binding on the
undersigned and its successors and assigns.

 

7.  This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction. The parties hereto (i) all agree that any action,
proceeding, claim or dispute arising out of, or relating in any way to, this
Agreement shall be brought and enforced in the Court of Chancery of the State of
Delaware (or, if the Court of Chancery of the State of Delaware lacks
jurisdiction, then in the applicable Delaware state court), or if under
applicable Law exclusive jurisdiction of such action is vested in the federal
courts, then the United States District Court for the District of Delaware
courts, and irrevocably submits to such jurisdiction and venue, which
jurisdiction and venue shall be exclusive, and (ii) waives any objection to such
exclusive jurisdiction and venue or that such courts represent an inconvenient
forum.

 

8.  Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested) or email transmission to the address or email address (as
applicable) set forth below such party’s name on the signature page hereto.

 

[Signature on the following page]

 



 2 



 



  Very truly yours,       JFL-NRC-SES Partners, LLC         By:     Name:    
Title:         Address:                     Email:       Accepted and Agreed:  
          PURCHASER       HENNESSY CAPITAL ACQUISITION CORP. III         By:    
Name:     Title:         Address: 3500 Sunrise Highway     Suite 200, Building
200     Great River, New York 11739     Attention: Secretary         Email:

 

[Signature Page to Lock-Up Agreement]

 

 

 

 





